Name: COMMISSION REGULATION (EC) No 1030/95 of 5 May 1995 amending Regulation (EEC) No 3652/81 laying down detailed rules for implementing the system of advance fixing certificates for refunds in the poultrymeat and eggs sectors
 Type: Regulation
 Subject Matter: information and information processing;  animal product;  trade policy;  executive power and public service
 Date Published: nan

 No L 103/36 PENl Official Journal of the European Communities 6 . 5. 95 COMMISSION REGULATION (EC) No 1030/95 of 5 May 1995 amending Regulation (EEC) No 3652/81 laying down detailed rules for implementing the system of advance fixing certificates for refunds in the poultrymeat and eggs sectors THE COMMISSION OF THE EUROPEAN COMMUNITIES, necessary to specify the measures which the Commission can take in order to respect this restriction ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs, Having regard to the Treaty establishing the European Community, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 2771 /75 of 29 October 1975 on the common organization of the market in eggs ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), and in particular Articles 9 (3) and 15 thereof, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organization of the market in poultrymeat (3), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regula ­ tion (EC) No 3290/94, and in particular Articles 9 (3) and 15 thereof, Having regard to Regulation (EC) No 3290/94, and in particular Article 3 ( 1 ) thereof, Article 1 Regulation (EEC) No 3652/81 is amended as follows : 1 . Article 4 is replaced by the following : 'Article 4 1 . Advance fixing certificates for products in the poultrymeat and egg sectors shall be issued on the fifth working day following the day when the application was submitted, provided that no special measures are taken in the meantime by the Commission. 2. These measures may include, where the applica ­ tions for advance fixing certificates exceed or where there is a risk that applications will exceed the normal sales pattern :  suspension of the application of this Regulation for a maximum of five working days ; in this case, applications for advance fixing certificates lodged during the period of suspension will be rejected,  the setting of a single percentage by which the quantities in the applications for advance fixing certificates are accepted,  suspension of the lodging of applications for advance fixing certificates until the end of the current month . These measures may be adjusted according to the type of certificate applied for in accordance with Commis ­ sion Regulation (EC) No 974/95 f) (transitional measures). 3 . Where quantities applied for are rejected or reduced, the security shall be released immediately for the quantity which was not awarded. Whereas Commission Regulation (EEC) No 3652/81 (4) as last amended by Regulation (EC) No 1617/94 0 has introduced a period of reflection for the applications of certificates of advance fixing of refunds for the products in the poultrymeat sector ; whereas it is necessary, in order to Insure a harmonious transition from the regime existing before the date of entering into force of the agreement on agriculture in the Uruguay Round to that existing after that date, to apply that period of reflection in the egg sector as well ; Whereas Commission Regulation (EC) No 974/95 of 28 April 1995 on certain transitional measures concerning the application of the agreement on agriculture of the Uruguay Round (6) provides for quantitative restrictions of the certificates of advance fixing for which the period of validity exceeds 30 June 1995 ; whereas it is therefore (') OJ No L 282, 1 . 11 . 1975, p. 49. (2) OJ No L 349, 31 . 12. 1994, p . 105. P) OJ No L 282, 1 . 11 . 1975, p. 77. (4) OJ No L 364, 19. 12. 1981 , p . 19. (5) OJ No L 170 , 5. 7 . 1994, p. 12. f) OJ No L 97, 29. 4. 1995, p. 66. o OJ No L 97, 29. 4. 1995, p. 66.' 6. 5. 95 EN Official Journal of the European Communities No L 103/37 2. Article 5 is replaced by the following : 'Article 5 Member States shall communicate to the Commission for the products in the eggs and poultrymeat sectors referred to in the Annex to Regulation (EEC) No nication. This list is drawn up separately for appli ­ cations with or without the comment in section 20, "Transitional certificate  Regulation (EC) No 974/95".  before the tenth of each month, a list of advance fixing certificates for refunds which they have issued during the preceding calendar month .' Article 2 This Regulation shall enter into force on 8 May 1995. 572/73  on the Wednesday and Friday of each week, a list of the advance fixing certificates for refunds which have been aoolied for since the last such commu ­ This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1995. For the Commission Franz FISCHLER Member of the Commission